Citation Nr: 0919569	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-36 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to residuals of a bayonet 
wound to the right knee.  

2. Recognition of United States Army Forces Far East (USAFFE) 
service from December 21, 1941 to April 10, 1942 for VA 
purposes.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, Philippines.  In that decision, the appellant's 
service was characterized as "Philippine Guerrilla from 
January 8, 1941 to June 30, 1946."  The claim for service 
connection for a bayonet wound to the right knee was denied 
because the evidence submitted was not new and material; the 
claim was not reopened.  


FINDINGS OF FACT

1. In August 1992, the Board denied entitlement to service 
connection for residuals of a bayonet wound to the right 
knee.  

2. Evidence received since the August 1992 Board decision 
does not raise a reasonable possibility of substantiating the 
appellant's claim for service connection.  

3. The National Personnel Records Center (NPRC) has certified 
that the appellant had no service in the USAFFE, including 
during the period from December 21, 1941 to April 10, 1942.  


CONCLUSIONS OF LAW

1. An August 1992 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).  

2. Evidence received since the August 1992 Board decision is 
not new and material and the appellant's service connection 
claim for cause of the appellant's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3. No service with the USAFFE is recognized for VA purposes.  
38 U.S.C.A. §§ 101(2) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.40, 3.203 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist  

	A. New and material evidence claim  

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2008), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2008), eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  In a 
February 2007 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the appellant under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the appellant of information and 
evidence necessary to substantiate his claim.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The appellant was also informed of the 
type of evidence necessary to establish the degree of 
disability and an effective date prior to the adjudication of 
his claim.  See Dingess/Hartman, 19 Vet. App. 473, 488 
(2006).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) noted that the 
appellant must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the appellant as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in the February 2007 letter when the appellant was 
informed of the definitions of new and material evidence and 
informed that his claim was previously denied because of the 
absence of official service records showing diagnosis or 
treatment for a right knee bayonet wound.  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  All relevant, available treatment records 
adequately identified by the appellant have been obtained and 
associated with his claims folder.  In April and September 
2008, the appellant stated he had no new evidence to submit.  
The Board finds the duties to notify and assist have been 
met.  

	B. Recognition claim

For the appellant's recognition of United States Army Forces 
Far East (USAFFE) service claim, VCAA notice is not required 
because the issue presented is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59,989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Here, the appellant is 
not claiming a benefit; he only requests VA recognize a 
certain period of his service.  Accordingly, the Board finds 
no prejudice toward the appellant in proceeding with the 
adjudication of his claim.  

II. Legal Criteria 

	A. New and material evidence claim

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a).  
The only exceptions are matters which fall under 38 U.S.C.A. 
§ 1975 (jurisdiction of district courts); 38 U.S.C.A. § 1984 
(suits on insurance matters); and matters which fall under 
38 U.S.C. chapters 37 (housing and small business) and 72 
(U.S. Court of Appeals for Veterans Claims).  38 C.F.R. 
§ 20.1100(b).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

	B. Recognition claim

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Title 38 of the United States Code authorizes the VA 
Secretary to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. 
§ 501(a)(1).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  

Where service department certification is required, the 
United States service department's decision on such matters 
is conclusive and binding on the VA.  See 38 C.F.R. 
§ 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

III. Analysis

        A. New and material evidence claim

In an August 1992 Board decision, the appellant's claim for 
entitlement to service connection for residuals of a bayonet 
wound of the right knee was reopened and denied because the 
appellant did not incur a bayonet wound to his right knee 
during a period of recognized service.  The Chairman of the 
Board has not ordered reconsideration and the August 1992 
decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100(a).  As a result, the appellant's service 
connection claim may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See, 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156; Barnett, 83 F.3d at 1383.  

The evidence associated with the claims folder at the time of 
the August 1992 Board decision included statements of the 
appellant, personnel and service treatment records, a letter 
from a surgeon, and statements from fellow soldiers and 
neighbors.  A July 1945 affidavit for Philippine Army 
personnel shows that the section for "chronological wounds 
and illnesses" was left blank.  A similar affidavit from May 
1946 also shows no wounds reported.  In his December 1977 
informal claim, the appellant stated that in April 1942 he 
was wounded on his right knee by a bayonet of the Japanese 
Army while he escaped the Bataan death march.  A July 1955 
service treatment record or physical showed no findings of a 
knee scar.  

An undated compulsory retirement examination showed the 
appellant had scars on the left side of his face and on the 
center of his forehead.  A June 1978 letter from a surgeon 
affiliated with the Philippine Constabulary stated that prior 
to compulsory retirement in December 1971 the appellant was 
physically examined and a two inch scar was found on the 
right medial aspect of the knee, "apparently caused by a 
bladed weapon many years ago."  

A June 1978 statement from two fellow soldiers states the 
appellant sustained a bayonet wound on his right knee in 
April 1942 by a Japanese soldier while their group was being 
moved prior to the infamous death march from Bataan.  A 
November 1979 affidavit from another soldier states the same.  
A November 1987 joint affidavit from two neighbors stated 
that in June 1942 the appellant came to the barrio and was 
suffering from a wound to his right knee.  The appellant told 
them of his escape of the death march and they treated his 
wound with herbs and plant leaves until it healed.  

Since the August 1992 decision, the appellant has submitted 
more of his own statements, a picture, and private doctor 
statements.  A December 2006 statement from a private doctor 
states the appellant was currently under care for a bayonet 
wound of the inner aspect of the right knee.  The picture was 
of the appellant; a scar on his right knee was circled.  
February 2007 statements from a private doctor relate to 
bladder problems.  Other January and February 2007 statements 
similarly relate to the appellant's bladder problems.  A July 
2007 statement from a private doctor explains the appellant 
was "found to have [a] scar, right knee, allegedly incurred 
while in service as a member of USAFFE during Japanese 
occupation.  Said wound was incurred in Limay, Bataan."  

In an April 2008 affidavit, the appellant stated that he had 
omitted some important events and facts about his military 
service as a member USAFFE and a guerilla freedom fighter.  
The appellant essentially now states that he did not report 
his wound in his affidavits from July 1945 and May 1946 
because "some of my comrades advised me that if I will 
report my wounds and sicknesses (sic), I might not continue 
my military service or be discharged."  

On review, the Board finds that the appellant has not 
submitted new and material evidence to reopen his service 
connection claim for residuals of a bayonet wound to the 
right knee.  The evidence submitted is new, but it is not 
material in that it does not relate to an unestablished fact 
necessary to substantiate the claim under 38 C.F.R. 
§ 3.156(a).  Most of the private medical records are 
unrelated to the appellant's current knee scar.  The July 
2007 statement does not relate the appellant's scar to 
service; the doctor merely records the appellant's assertions 
about the origin of his scar and states that it was 
"allegedly" from his service.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).   It is 
not material evidence needed to reopen his claim.  

As for the appellant's new affidavit which claims he did not 
originally report the injury because he feared he would be 
released from service, the Board finds this new statement 
does not raise a reasonable possibility of establishing the 
claim for the residuals of a bayonet wound to the right knee 
as required by 38 C.F.R. § 3.156(a).  It is not really 
different from previous allegations that despite what his 
affidavits from 1945 and 1946 show, he did in fact receive 
pertinent disability in service.  What was lacking and still 
is missing from the record is convincing evidence that 
pertinent disability had its onset during a period of active 
service.  The evidence is not considered new and material for 
the purpose of reopening the service connection claim.  

	B. Recognition claim

According to an NPRC record from April 1978, USAFFE service 
was not established.  The appellant's status was shown as 
missing from January 8, 1944 to February 5, 1945.  On 
February 5, 1945 his status under MPA was terminated.  He had 
recognized guerilla service from February 6, 1945 to July 18, 
1945.  His regular Philippine Army service was from July 19, 
1945 to June 30, 1946.  

In the appellant's formal claim for his new and material 
evidence claim, he stated he wished to appeal VA's 
determination on his military service in the USAFFE in the 
RO's May 2007 decision; he went on to state he had military 
service with the USAFFE from December 21, 1941 to April 10, 
1942.  The RO denied recognition of military service from 
this time period in an April 2008 statement of the case.  

As mentioned, where service department certification is 
required, the service department's decision on such matters 
is conclusive and binding on the VA.  See 38 C.F.R. 
§ 3.203(c); Duro, 2 Vet. App. at 532 (1992).  The service 
department has made a decision on the appellant's service and 
it does not include service in the USAFFE or the time period 
of December 21, 1941 to April 10, 1942.  As a result the 
appellant's claim for recognition of this period of service 
for VA purposes is denied.  


ORDER

New and material evidence has not been received to reopen a 
reopen a previously denied claim for service connection for 
entitlement to residuals of a bayonet wound to the right 
knee.  

Recognition of United States Army Forces Far East (USAFFE) 
service from December 21, 1941 to April 10, 1942 for VA 
purposes is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


